Citation Nr: 1004431	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-10 270	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.

3.  Whether there is new and material evidence to reopen a 
claim for 
nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran had active military service from March 1956 to 
October 1959.  He died in September 1981.  The appellant is 
his surviving spouse.  She appealed to the Board of 
Veterans' Appeals (Board) from an April 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issue of whether there is new and material evidence to 
reopen the claim for nonservice-connected death pension 
benefits is addressed in the REMAND portion of this 
decision.  The remand of this claim to the RO will be via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The certificate of death shows the Veteran died in 
September 1981 as a result of possible pulmonary embolus due 
to or as a consequence of a laminectomy for a herniated 
lumbar disc; the operations for the laminectomy had resulted 
in some infection.

2.  At the time of his death, service connection had not 
been established for any disability, and the Veteran did not 
have any pending claims for VA benefits.

3.  There is no persuasive medical evidence suggesting the 
conditions that caused or significantly contributed to the 
Veteran's death either originated during his military 
service or were otherwise related to his service.




CONCLUSIONS OF LAW

1.  The Veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2009).

2.  The criteria are not met for payment of accrued 
benefits.  38 U.S.C.A. §§ 1728, 5121 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for 
appellate review.  The Board will then address the issues on 
their merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).



These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

In this particular case at hand, the Board is summarily 
denying the claim for accrued benefits as a matter of law.  
Consequently, the duty-to-notify-and-assist provisions of 
the VCAA do not apply.  See Manning v. Principi, 16 Vet. 
App. 534 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
does not apply because the issue presented is solely of 
statutory and regulatory interpretation, and/or the claim is 
barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002).  See, too, 
VAOPGCPREC 5-2004 (June 23, 2004).

And as for the claim for cause of death, a letter satisfying 
the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent 
to the appellant in May 2006.  The letter also complies with 
the holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
which held that, when adjudicating a claim for service 
connection for the cause of a Veteran's death, VA must 
perform a different analysis depending upon whether a 
Veteran was service connected for a disability during his 
lifetime.  The Court concluded that, in general, § 5103(a) 
notice for a claim for service connection for the cause of a 
Veteran's death must include:  (1) a statement of the 
conditions, if any, for which a Veteran was service-
connected at the time of his death; 


(2) an explanation of the evidence and information required 
to substantiate a Dependency and Indemnity Compensation 
(DIC) claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.

The Board is aware that the May 2006 letter was issued after 
the initial adjudication of the claims in April 2006, which 
is not the preferred sequence.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  But after 
issuing that letter, the claims were readjudicated in a 
February 2007 statement of the case (SOC) and more recently 
in a March 2008 supplemental SOC (SSOC), including 
considering any additional evidence submitted or otherwise 
obtained in response to that notice.  This is important to 
point out because the Federal Circuit Court has held that an 
SOC and SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to 
the SOC and SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Moreover, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), 
the U.S. Supreme Court made clear that reviewing Courts are 
precluded from applying a mandatory presumption of prejudice 
regarding the provision, or lack thereof, of VCAA notice.  
Instead, the reviewing Court should look to whether the lack 
of notice was outcome determinative.  Furthermore, the 
appellant, not VA, has the burden of showing why a VCAA 
notice error is outcome determinative, i.e., unduly 
prejudicial.  Thus, absent this pleading or showing, the 
duty to notify has been satisfied in this case.  38 C.F.R. 
§ 20.1102.

VA also fulfilled its duty to assist the appellant by 
obtaining all relevant evidence in support of her claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Unfortunately, 
the Veteran's service treatment records (STRs) appear to 
have been lost or destroyed and, therefore, are unavailable.  
However, the RO has made numerous attempts to obtain these 
missing records from the National Personnel Records Center 
(NPRC), a military records repository, as well as from the 
appellant personally.  In September 2007, the NPRC notified 
the RO that the Veteran's service treatment records had been 
destroyed in a fire at that facility and there were no 
service treatment records or Surgeon General Office extracts 
available.  In a December 2007 letter, the RO requested that 
the appellant complete and submitted an NA Form 13055 
(Request for Information Needed to Reconstruct Medical 
Data).  The RO also requested that she provide any of the 
Veteran's service treatment records she may have in her 
possession.  The appellant replied in January 2008, stating 
that she did not have any service treatment records or 
enough information to complete the NA Form 13055.  It thus 
appears the RO properly searched alternative sources in an 
attempt to assist the appellant in proving her claims.  
See Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that 
the heightened duty to assist in developing facts pertaining 
to a claim in a case in which service treatment records are 
presumed destroyed includes the obligation to search for 
alternative medical records).

Missing service treatment records, however, while indeed 
unfortunate, does not obviate the need for the appellant to 
still have medical nexus evidence supporting her claim by 
suggesting a correlation between the Veteran's death and his 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  In other words, missing STRs do not lower the 
threshold for an allowance of a claim.  There is no reverse 
presumption for granting a claim.  The legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 
12 Vet. App. 188, 194-95 (1999).  And, unfortunately, the 
record does not contain the required supporting medical 
nexus evidence in this particular instance.

VA has not obtained a medical nexus opinion concerning the 
claims at issue for death benefits.  In DeLaRosa v. Peake, 
515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit 
Court held that 38 U.S.C. § 5103A(a) does not always require 
VA to assist the claimant in obtaining a medical opinion for 
a DIC claim, but it does require VA to assist a claimant in 
obtaining such whenever it is necessary to substantiate the 
DIC claim.  The Federal Circuit Court added that there was 
no duty to provide a VA opinion in a DIC claim under 38 
U.S.C.A. § 5103A(d) since this provision is explicitly 
limited to claims for disability compensation (service 
connection), which is defined as a monthly payment made by 
VA to a Veteran, and therefore does not pertain to a DIC 
claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008) (holding that, in the context of a DIC claim, VA must 
also consider that 38 U.S.C. § 5103A(a) only excuses VA from 
making reasonable efforts to provide an examination (or, 
here, obtain an opinion since the Veteran is deceased) when 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim).  Here, the record shows he 
died as a result of a possible pulmonary embolus following a 
laminectomy for a herniated lumbar disc with infection.  And 
since his widow-appellant failed to submit any supporting 
evidence, either during or since service, suggesting a 
correlation between his death and his military service, 
there is no duty to obtain a medical nexus opinion 
concerning this.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

So, under these circumstances, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or Court.



II.  Service Connection for the Cause of the Veteran's Death

The law provides DIC for a spouse of a Veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In general, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  
A principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  See 38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributed substantially or materially to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id. 

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was, 
itself, of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4).

To establish her entitlement to cause-of-death benefits, the 
appellant must somehow link the Veteran's death to his 
military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  As a lay person, she does not have the 
necessary medical training and/or expertise to establish 
this link, herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Veteran's certificate of death shows he died in 
September 1981 as a result of a possible pulmonary embolus 
following a laminectomy for a herniated lumbar disc.  He 
apparently died of an infection following that surgery.  
During his life time, service connection had not been 
established for any disability, including for the 
lumbar disc disease and herniation that precipitated that 
operation.

Also, no medical evidence suggests the Veteran's lumbar disc 
disease that led to the fatal infection was somehow related 
to his military service.  As already mentioned, his service 
treatment records are unavailable and, thus, cannot be 
considered.  So VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision ...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

But as also already alluded to, although there is a 
heightened obligation to more fully explain the reasons and 
bases for this decision, because of the missing records 
concerning the Veteran's service, this does not obviate the 
need for the appellant to have medical evidence supporting 
her claim by at least suggesting the Veteran's herniated 
lumbar disc disease was related to his military service.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, 
there is no reverse presumption for granting her claim.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 
12 Vet. App. 188, 194-95 (1999).  And in this case there is 
simply no medical evidence concerning the Veteran's 
herniated lumbar disc disease, or any medical records 
pertaining to his declining health, to in turn relate his 
terminal disability back to his military service that ended 
many years ago in October 1959.  On several occasions, the 
RO has requested that the appellant provide supporting 
medical records concerning the Veteran, but she has ignored 
these requests or, at the very least, neglected or failed to 
respond.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The Board is sympathetic to her loss 
of her husband, but the Board may not go beyond the factual 
evidence presented in this claim to provide a favorable 
determination.  Unfortunately, the appellant's 
unsubstantiated lay statements, alone, are insufficient to 
prove her claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons generally are not competent to render 
probative opinions on diagnosis or etiology of a disorder).  
And the type of post-operative infection the Veteran 
experienced following his low back surgery, which in turn 
led to his fatal pulmonary embolus, is not the type of 
condition that is readily capable of lay observation and 
comment concerning its etiology, especially in terms of 
whether it is attributable to his military service.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Accordingly, the appeal is denied.



III.  Accrued Benefits

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years.  See 38 C.F.R. 3.1000 (a).

In Jones v. West, the Federal Circuit Court concluded that, 
"for a surviving spouse to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

The Federal Circuit Court noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
Veteran's accrued benefits claim is that, without the 
Veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or 
her own application."  Id., at 1300.

And this is indeed the situation here since the Veteran had 
no pending claim for VA benefits at the time of his death in 
September 1981.  Absent such a claim, there is no basis of 
entitlement under 38 U.S.C.A. § 5121(a).  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (holding that where the law 
and not the evidence is dispositive, the claim should be 
denied due to the lack of entitlement under the law.).




ORDER

The claim for service connection for the cause of the 
Veteran's death is denied.

The claim for accrued benefits also is denied.


REMAND

Additional VCAA notice is required concerning the 
appellant's remaining claim, the petition to reopen her 
previously denied claim for nonservice-connected death 
pension benefits.  Although she was provided a VCAA notice 
letter in May 2006, it did not comply with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), specifically in terms of:  
(1) notifying her of the evidence and information necessary 
to reopen this claim (i.e., describing what new and material 
evidence is); (2) notifying her of the evidence and 
information necessary to substantiate each element of the 
underlying claim; and (3) notifying her of what specific 
evidence would be required to substantiate the element or 
elements needed that were found insufficient in the prior 
denial on the merits.  See also VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006), wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial.

Therefore, a legally sufficient VCAA notice letter must be 
provided to the appellant prior to the Board adjudicating 
this remaining claim.  See Overton v. Nicholson, 
20 Vet. App. 427, 433 (2006) (holding that the failure to 
comply with any of the notice requirements may constitute 
remandable error).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Send the widow-appellant a 
supplemental VCAA notice letter to 
comply with the Court's holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  
In particular, this letter must notify 
her of the specific reason(s) for the 
previous denial of her claim of 
entitlement to nonservice-connected 
death pension; (2) apprise her of the 
type of evidence and information 
necessary to reopen this claim, i.e., 
explain what would constitute new and 
material evidence; and (3) explain what 
specific evidence is required to 
substantiate the elements needed to 
grant the underlying claim on the 
merits.

2.  After giving the appellant time to 
respond to this additional notice, 
readjudicate this claim in light of 
any additional evidence submitted or 
otherwise obtained in response to this 
additional notice.  If this claim is not 
granted to her satisfaction, send her 
and her representative an SSOC and give 
them an opportunity to respond before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The appellant has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


